Name: COMMISSION REGULATION (EC) No 1387/96 of 17 July 1996 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  economic geography;  processed agricultural produce
 Date Published: nan

 18 . 7 . 96 r EN Official Journal of the European Communities No L 179/27 COMMISSION REGULATION (EC) No 1387/96 of 17 July 1996 on import licences (or milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) Whereas applications for licences have been made for a total quantity not greater than that available; whereas, therefore, all applications submitted should be accepted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Commission Regulation (EC) No 619/96 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 11 50/90 (3), as last amended by Regulation (EC) No 1 220/96 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences; whereas, however, imports must not exceed the quotas; HAS ADOPTED THIS REGULATION: Article 1 Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 July 1996 and notified to the Commission are hereby accepted. Article 2 This Regulation shall enter into force on 18 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 30 . 3. 1990, p. 85. 2 OJ No L 89, 10 . 4. 1996, p. 1 . (3) OJ No L 114, 5. 5. 1990, p. 21 . 0 OJ No L 161 , 29. 6. 1996, p. 57.